Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 1 of 15 PageID #: 1578




                               Exhibit 1
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 2 of 15 PageID #: 1579

                                            TY CLEVENGER
                                                Attorney at Law
                                            1095 Meadow Hill Drive
                                              Lavon, Texas 75166
      telephone: 979.985.5289                                                   tyclevenger@yahoo.com
      facsimile: 979.530.9523                                                   Texas Bar No. 24034380



      January 7, 2015

      Mr. Jack Smith, Chief
      Public Integrity Section, Criminal Division
      U.S. Department of Justice
      950 Pennsylvania Avenue, NW
      Washington, D.C. 20530-0001

      Mr. Joseph S. Campbell, Asst. Director
      FBI Criminal Investigative Division
      935 Pennsylvania Avenue, NW
      Washington, D.C. 20535-0001


               Re:      U.S. District Judge Ellen S. Huvelle (D.D.C.), et al.


      Mr. Smith and Mr. Campbell:

             I am an attorney in Texas, and I write concerning a fraud perpetrated on
      various federal courts by attorneys in New York and Maryland. I have enclosed
      evidence that the attorneys in question fabricated an affidavit, tampered with
      evidence, and suborned perjury in order to obtain a $7 million judgment against my
      former client and Stanford Law School classmate, Wade Robertson. During the
      summer of 2014, I learned of evidence that one of the attorneys altered the plaintiff's
      medical records in order to conceal the fact that the plaintiff suffers from chronic
      paranoid schizophrenia, a severe mental illness that alters his perception of reality,
      causes him to hallucinate, and renders him pathologically prone to lie. Obviously,
      that would have been important information in a case where the jury's verdict resulted
      largely from the plaintiff's testimony.

              I have directed this letter to both of you because I recently learned that U.S.
      District Judge Ellen S. Huevelle of the District of Columbia was communicating ex
      parte with some of these attorneys even as she was turning a blind eye to their
      criminal misconduct, and there is circumstantial evidence that she may have
      intervened to prevent a grievance committee investigation of their misconduct. I have
      also learned of evidence suggesting that Judge Huvelle communicated ex parte with
      the plaintiff's psychiatrist and learned that the plaintiff was a paranoid schizophrenic,
      yet did nothing to address the false representations made to her court and my client
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 3 of 15 PageID #: 1580
      regarding the plaintiff's mental health. In response to my efforts to expose the fraud
      (and, potentially, her role in it), Judge Huvelle has retaliated against me harshly.

               While Judge Huvelle may or may not have done anything worthy of
      prosecution, the attorneys in question have certainly committed crimes, and Judge
      Huvelle has gone to considerable lengths to protect them. In the addendum to this
      letter, I have explained in detail the evidence of fraud and obstruction of justice. The
      enclosed CD contains all of the exhibits referenced in the addendum. Some of the
      events are nearing the limitations deadline for prosecution, but some of the fraud is
      ongoing.

            Please contact me at the number listed above if you need additional
      information. Thank you in advance for your consideration.

             Sincerely,




             Ty Clevenger




      cc:    The Hon. James M. Cole, Deputy Attorney General
                   U.S. Department of Justice
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 4 of 15 PageID #: 1581

                                             ADDENDUM
                                     In re U.S. District Judge Ellen S. Huelle, et al.

      INTRODUCTION

              As a starting point, I will first introduce the cast of characters. Wade
      Robertson is my former classmate and client, and William C. Cartinhour, Jr. is his
      former business partner. Most of the evidence of criminal activity arises from two
      related cases: Wade A. Robertson v. William C. Cartinhour, Jr., Case No. 1:09-cv-
      1642 (D.D.C. 2009)(hereinafter “Robertson I”) and Wade A. Robertson v. William C.
      Cartinhour, Jr., Case No. 1:09-cv-1642 (S.D.N.Y. 2009), later Case No. 11-cv-01919
      (D.D.C.) (hereinafter “Robertson II”) after transfer. In
      both cases, Mr. Robertson sued Mr. Cartinhour,
      although Mr. Cartinhour filed counter-claims in
      Robertson I and for all practical purposes became the
      plaintiff in that case.

              In Robertson I, Mr. Cartinhour was represented
      by Michael Bramnick, Patrick Kearney, Carlton
      Obecny, and Robert Selzer of Selzer Gurvitch Rabin
      Wertheimer Polott & Obecny, P.C. in Bethesda,
      Maryland. In Robertson II, Mr. Cartinhour was
      represented by Dean Yuzek and Cherish O'Donnell of
      Ingram Yuzek Gainen Carroll & Bertolotti, LLP while
      the case was pending in New York. After the case was
      transferred to D.C., Mr. Cartinhour was also represented by Jeffrey Bloom, a sole
      practitioner in Maryland. Mr. Kearney and Mr. Bloom later entered appearances in
      Robertson II as well.

             In Robertson I, Mr. Cartinhour's attorneys portrayed him as elderly, easily
      confused, and in poor health. However, Mr. Cartinhour attended Princeton University
      and graduated from Emory Medical School, and even after trial, when it suited his
      purposes, he described himself as a sophisticated investor. See March 15, 2011
      Affidavit of William Cartinhour (Exhibit 1). Based on recently obtained evidence, we
      now know that Mr. Cartinhour suffers from chronic paranoid schizophrenia, he has
      been institutionalized for years at a time, and he is pathologically prone to lie.

              Apparently Mr. Cartinhour is a successful businessman when his disease is in
      remission, but he hallucinates and suffers from an altered perception of reality when
      his disease is active.1 As one might expect, Mr. Cartinhour's illness was a closely
      guarded secret. It is also worth noting that Mr. Robertson did not introduce Mr.
      Cartinhour's mental health as an issue in Robertson I. Instead, Mr. Kearney and Mr.
      Bramnick first introduced the issue. Specifically, they introduced his altered medical
      records for the purpose of arguing that Mr. Cartinhour was easily manipulated. When
      1
        Even when the disease is active, a layperson often cannot recognize the fact that someone is in the midst
      of an episode. See Transcript of the May 15, 2013 Testimony of Stephen Raffle, M.D., Ph.D. (Exhibit 2),
      pp.43-44.
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 5 of 15 PageID #: 1582
      Mr. Cartinhour was questioned under oath about his medical condition, he testified
      that he suffered from esophageal spasms, hypothermia, and anxiety, but he never
      mentioned the fact that he suffered from schizophrenia. See March 26, 2010 Hearing
      Transcript (Exhibit 3), pp. 113-114, 119; see also March 22, 2010 Hearing Transcript
      Excerpt (Exhibit 4) and January 31, 2011 Deposition Transcript (Exhibit 5), pp. 6-8.
      Likewise, in his sworn responses to interrogatories, Mr. Cartinhour concealed the fact
      that he suffered from paranoid schizophrenia, see Response to Interrogatory No. 22
      (Exhibit 6), even though he would have known that he was being treated for
      schizophrenia. See Transcript of May 15, 2013 Testimony of Stephen Raffle, M.D.,
      Ph.D. (Exhibit 1) pp. 44-46.2

              Mr. Cartinhour's attorneys are fairly sophisticated, with the possible exception
      of Mr. Bloom, who has always been a sole practitioner and low-level generalist. Mr.
      Bramnick seems to be one of the central figures, and perhaps the lynchpin. Although
      he was only an associate, the evidence tampering and discovery fraud all seem to
      trace back to him. Moreover, it appears that he was responsible for bringing Mr.
      Yuzek, Ms. O'Donnell, and Mr. Bloom into Robertson II, as Ms. O'Donnell and Mr.
      Bloom were his classmates at Washington School of Law at American University. I
      suspect that there is some sort of personal connection between Mr. Bramnick and
      Judge Huvelle, mainly because she has been so protective of him, but right now that
      is only suspicion.

      ROBERTSON I

              Mr. Robertson filed Robertson I in 2009 as a result of a dispute with Mr.
      Cartinhour over their partnership, W.A.R., LLP, and the case was assigned to Judge
      Huvelle. Mr. Robertson was originally represented by attorney Ed Griffin of
      Maryland. I became involved in early 2010 after I concluded that Judge Huvelle was
      trying to railroad Mr. Robertson. From the outset, Judge Huvelle was extremely
      hostile. While hostility is not a crime, her conduct appears increasingly suspicious in
      retrospect, particularly in light of the newly discovered ex parte communications. For
      example, at the December 15, 2009 initial scheduling conference, with nothing more
      than the pleadings in front of her, Judge Huvelle suggested that Mr. Robertson was a
      “rat,” stating as follows: “I mean, I have not sat on the bench for all these years and
      not got a sixth sense of a rat.” December 15, 2009 Transcript, p. 5. (Exhibit 7). She
      then declared – without having heard any evidence, and never mind the fact that Mr.
      Robertson had demanded a jury trial – that she was going to award the disputed funds
      to Mr. Cartinhour (“We’re going back to Go; get it back to him”). Id. at 10. Finally,
      she froze all of Mr. Robertson's assets sua sponte, without notice or an opportunity to
      respond, and without any pretense of following the laws regarding pre-judgment
      seizures of assets.



      2
        It should come as no surprise that a paranoid schizophrenic and a pathological liar would lie about
      whether he is a paranoid schizophrenic and a pathological liar, but Mr. Kearney and Mr. Bramnick had an
      unequivocal professional duty to disclose his perjury and frauds on the court. See, e.g., D.C. Rule of
      Professional Conduct 3.3.
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 6 of 15 PageID #: 1583
             The first clear evidence of criminal activity came to light on March 26, 2010,
      when Mr. Cartinhour implicated his attorneys in the fabrication of an affidavit. Mr.
      Cartinhour was questioned about the affidavit by Mr. Griffin. As you probably know,
      all documents are filed electronically in federal court, therefore Mr. Griffin only had a
      printout of the affidavit that Mr. Bramnick had scanned and filed electronically. Mr.
      Cartinhour testified under oath that he had no knowledge of the facts alleged in the
      affidavit, that he had never seen it before, and that someone had used “some sort of
      technology” to put his signature on the affidavit. See March 26, 2010 Hearing
      Transcript (Exhibit 4).3 In other words, he testified that the affidavit was a forgery. In
      response, Judge Huvelle did absolutely nothing.

              Shortly thereafter, Mr. Griffin discovered that Mr. Cartinhour had lied in some
      of his discovery responses in order to conceal the identity of an adverse witness (i.e.,
      attorney Larry Ash), and that Mr. Cartinhour's attorneys knew the answers were false
      when they provided them to Mr. Griffin. In his claims against Mr. Robertson, Mr.
      Cartinhour had averred that he never consulted with an independent attorney but had
      instead relied on legal advice from Mr. Robertson about forming the partnership with
      Mr. Robertson. However, Mr. Griffin learned that (1) Mr. Cartinhour had consulted
      with Mr. Ash about the partnership and (2) Mr. Ash advised Mr. Cartinhour against
      forming the partnership, but (3) Mr. Cartinhour did it anyway. See July 14, 2010
      Deposition of Larry Ash (Exhibit 8), pp. 17-23; see also February 1, 2011 Deposition
      of William C. Cartinhour, Jr. (Exhibit 9), pp. 120-123 (where Mr. Cartinhour admits
      that he should have disclosed Mr. Ash's identity). Mr. Griffin also obtained e-mails
      exchanged between Mr. Ash and Mr. Bramnick wherein Mr. Ash disclosed the fact
      that he had consulted with Mr. Cartinhour. See E-mails between Michael Bramnick
      and Larry Ash (Exhibit 10). Thus Mr. Bramnick knew that Mr. Cartinhour's
      interrogatory responses were false when he submitted them to Mr. Griffin.

             When Mr. Griffin tried to bring this to Judge Huvelle's attention, she not only
      expressed no interest, she threatened to sanction Mr. Griffin. Specifically, when Mr.
      Griffin said he intended to file a motion for sanctions based on the perjury and fraud,
      Judge Huvelle threatened to sanction Mr. Griffin instead of the perpetrators. See
      Excerpt of July 22, 2010 Status Hearing Transcript (Exhibit 11). Not surprisingly, Mr.
      Griffin decided not to file the motion for sanctions.

             On February 8, 2011, on the eve of trial, I attempted to enter an appearance
      alongside Mr. Griffin in Robertson I. By that point, Mr. Griffin seemed intimidated
      by Judge Huvelle, and not without reason. I intended to force Judge Huvelle to
      confront the crimes that were committed in her court, and at the February 8, 2011
      hearing I told her as much. As you can see from the transcript, however, Judge
      Huvelle made it clear that she was not interested in those matters, and she blocked me
      from entering an appearance on behalf of Mr. Robertson. See February 8, 2011
      Transcript, pp. 9-12 (Exhibit 12).

      3
       As set forth below, recently-obtained billing records from Mr. Bramnick and Mr. Kearney support the
      allegation that someone forged Mr. Cartinhour's signature on the affidavit. Specifically, Mr. Cartinhour met
      with the attorneys shortly before the affidavit was drafted but did not meet with them again until after the
      affidavit was filed. So when would he have signed the affidavit?
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 7 of 15 PageID #: 1584


      ROBERTSON II

              Meanwhile, I separately filed Robertson II in the U.S. District Court for the
      Southern District of New York, where it was assigned to Judge Laura Swain. Among
      other things, Robertson II described the criminal misconduct in Judge Huvelle's court,
      although it did not mention Judge Huvelle by name. Dean Yuzek, a partner at Ingram
      Yuzek Gainen Carroll & Bertolotti, LLP, soon called me on behalf Mr. Cartinhour.
      Interestingly, Mr. Yuzek admitted from the outset that he had not spoken directly to
      his purported client, but only through "intermediaries."

              I told Mr. Yuzek during the phone conversation that I was concerned that the
      intermediaries were none other than Mr. Kearney and Mr. Bramnick, and I explained
      that they had serious conflicts of interest with Mr. Cartinhour, not least of which was
      the fact that they were his co-defendants in the New York case. Mr. Yuzek never
      identified the intermediaries during the conversation, and I later sent an e-mail to Mr.
      Yuzek and his associate, Cherish O'Donnell (now Cherish Benedict), restating my
      concerns. See December 28, 2010 E-mail from Ty Clevenger to Cherish O'Donnell
      (Exhibit 13). Even though I did not know about Mr. Cartinhour's schizophrenia at that
      time, I had already begun to suspect that Mr. Cartinhour was being exploited by Mr.
      Kearney and Mr. Bramnick. For one thing, Mr. Robertson had offered to settle with
      Mr. Cartinhour in Robertson I, but Mr. Kearney responded with a counter-offer that
      would require Mr. Robertson to dismiss all claims against Mr. Kearney and his law
      partners in Robertson II. See November 24, 2010 Letter from Patrick Kearney to
      Edward Griffin (Exhibit 14).

              As I noted in my first e-mail to Mr. Yuzek, Mr. Kearney had a serious conflict
      of interest in making settlement of Mr. Cartinhour's claims contingent on a release of
      claims against Mr. Kearney and his law partners. See November 30, 2010 E-mail
      from Ty Clevenger to Dean Yuzek (Exhibit 15). Mr. Kearney admitted that Mr.
      Cartinhour had not seen the counter-proposal, although he claimed that Mr.
      Cartinhour had "approved the major terms." See Exhibit 14. There are a couple of
      problems with that admission. First, given the conflict of interest, a passing
      familiarity with the counter-proposal was grossly inadequate. Mr. Kearney was
      required by the rules of professional conduct to advise Mr. Cartinhour to seek
      independent legal counsel regarding the counter-proposal, i.e., whether Mr. Kearney
      should be able to condition settlement of Mr. Cartinhour's claims on a release of
      claims against Mr. Kearney in another case. See D.C. Rule of Professional Conduct
      1.8(a). Obviously, any unbiased attorney would have advised Mr. Cartinhour to tell
      Mr. Kearney to get lost.

             Second, in light of the subsequent revelations about Mr. Cartinhour's
      schizophrenia, it is doubtful that Mr. Cartinhour had the presence of mind to consent
      to Mr. Kearney's counter-proposal, because the evidence now indicates that Mr.
      Cartinhour was actively schizophrenic at the time the counter-offer was made.4
      4
       It is also doubtful that Mr. Cartinhour had the capacity to form an attorney-client relationship with Mr.
      Yuzek and Ms. O'Donnell. Under the law of all U.S. jurisdictions, an attorney-client relationship cannot be
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 8 of 15 PageID #: 1585
      Moreover, it appears that both the D.C. and New York courts were deceived
      regarding Mr. Cartinhour's medical condition. In a November 30, 2010 letter to
      Judge Swain, Mr. Yuzek claimed that he could not speak directly with Mr. Cartinhour
      because his purported client was suffering from “severe heart problems.” See
      November 30, 2010 Letter from Dean Yuzek to Judge Laura Swain (Exhibit 16).
      That letter falsely claimed that Mr. Cartinhour's medical condition had been
      documented for the court in D.C., when in reality the only “evidence” before the D.C.
      court was Mr. Kearney's motion.

               Mr. Yuzek initially agreed to produce evidence documenting Mr. Cartinhour's
      medical condition, but he later reneged, probably because he had discovered by then
      that Mr. Cartinhour was suffering from severe mental illness instead of heart
      problems. Meanwhile, Mr. Kearney and Mr. Bramnick sought a continuance of the
      trial date in Robertson I by portraying Mr. Cartinhour as suffering from “severe heart
      problems” that “could kill him”, see Defendant / Counter-Plaintiff's Emergency
      Motion to Continue Trial (Exhibit 17), but it now appears that Mr. Cartinhour was
      instead having a schizophrenic episode. 5 When Mr. Griffin objected to the
      continuance and requested proof of Mr. Cartinhour's medical condition, Judge
      Huvelle became particularly hostile. See November 29, 2010 Transcript, D.D.C. Case
      No. 09-cv-1642 at pp.3-4, 6 (Exhibit 19). However, Mr. Cartinhour himself later
      repudiated the idea that he was incapacitated by heart problems. In lieu of testifying
      at trial, Mr. Cartinhour was deposed de ben esse, and he testified that he was suffering
      from hypothermia and some throat problems, but he denied that he had any heart
      problems. See February 1, 2011 Trial Deposition Transcript (Exhibit 9), pp. 244-247,
      275-276.

             That deposition is particularly telling. In a forthcoming civil lawsuit, I plan to
      present expert testimony that Mr. Cartinhour was manifesting schizophrenic
      symptoms during his videotaped testimony. Apparently he had recovered from his
      previous episode just enough to appear elderly and confused – or perhaps a little
      eccentric – when in reality he was legally insane and not competent to testify, a fact
      known to Mr. Kearney and Mr. Bramnick.

             Mr. Cartinhour's psychiatrist, Dr. Stanley Slater, later told Mr. Robertson that
      he had informed Mr. Cartinhour's attorneys and “the court” about Mr. Cartinhour's
      formed where the client is impaired by severe mental illness, and even where an attorney-client relationship
      has already been formed, it is suspended or terminated as a matter of law when the client is incapacitated
      by the illness. See Donnelly v. Parker, 486 F.2d 402, 407 n. 20 (D.C. Cir. 1973); Matter of Kern, 627
      N.Y.S.2d 257 (N.Y.Sup. 1995); Quinn v. Quinn, 83 S.W.2d 269 (Tenn. 1935); Sullivan v. Dunne, 244 P.
      343 (Cal. 1926); and Gillet v. Shaw, 83 A. 394, 396 (Md. 1912). If the client becomes incapacitated by
      mental illness, even the opposing party has a duty to notify the court of that fact, and to seek the
      appointment of a guardian ad litem. See, e.g., In re Lisa M., 177 Cal.App.3d 915, 919 (Cal.App.1.Dist.
      1986) and Olivera v. Grace, 122 P.2d 564, 568 (Cal. 1942). Failure to disclose such information is a fraud
      on the court. Olivera, 122 P.2d at 568. In this case, all of the Maryland and New York attorneys have an
      ongoing incentive to conceal Mr. Cartinhour's illness, because otherwise they must admit that they
      prosecuted the cases without authority and perpetrated a fraud on the court.
      5
        Mr. Cartinhour did visit an internal medicine clinic about alleged heart problems, but the clinic sent him
      home and advised him to follow up with a cardiologist. See Note from David E. Rogers, M.D., Affidait of
      David E. Rogers, M.D., and Affidavit of Pasquale Santini, M.D. (collectively attached as Exhibit 18).
      That's a far cry from “severe heart problems” that “could kill” Mr. Cartinhour.
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 9 of 15 PageID #: 1586
      schizophrenia. See February 24, 2014 Declaration of Wade Robertson (Exhibit 20).
      Dr. Slater has since refused to speak with Mr. Robertson or with me, but the only
      possible court to which he could have referred is Judge Huvelle's court. 6 Yet nobody
      ever bothered to tell Mr. Robertson or his attorneys, or to disclose this information in
      open court.

      THE FRAUD ON THE NEW YORK COURT

             When I sent my December 28, 2010 e-mail to Mr. Yuzek and Ms. O'Donnell, I
      did not yet know that Mr. Cartinhour was a paranoid schizophrenic. Nonetheless, I
      stated my concern that someone was "pulling the strings" with respect to Mr.
      Cartinhour. See Exhibit 7. In response, Mr. Yuzek got rather thin-skinned about my
      repeated requests that he show proof of his authority to represent Mr. Cartinhour:

               Your purported issue regarding my firm's authority to represent Dr. Cartinhour
               is without merit, and the Court has already signaled you regarding its negative
               view of this line of inquiry. Although the nature and extent of my firm's
               communication with Dr. Cartinhour is none of your business, we have spoken
               with him directly and have been duly retained by him. We do not intend
               further to discuss this non-issue with you.

      Id. After that e-mail, I quit pushing the issue. In retrospect, that was a mistake. I later
      obtained Mr. Yuzek's billing records, and those records show that Yuzek lied to me.
      According to those records, Yuzek did not speak to his purported client until January
      7, 2011, i.e., ten days after the December 28, 2010 e-mail wherein he claimed that he
      had already spoken "directly" with Mr. Cartinhour. See Billing Records of Dean
      Yuzek and Cherish O'Donnell (Exhibit 22). And, as noted above, it now appears that
      Mr. Cartinhour was actively schizophrenic during the time of his alleged conversation
      with Mr. Yuzek.

              According to Mr. Yuzek's billing records, the "intermediaries" who hired him
      and gave him his marching orders were none other than "Mike B." and "Carl O.," i.e.,
      Michael Bramnick and Carlton Obecny. Id. That meant Mr. Yuzek was taking orders
      from Mr. Cartinhour's co-defendants rather than Mr. Cartinhour, even though I had
      expressly warned Mr. Yuzek and Ms. O'Donnell about the conflicts of interest
      between Mr. Cartinhour and those co-defendants. According to their own billing
      records, Mr. Yuzek and Ms. O'Donnell communicated primarily with Mr. Kearney
      and Mr. Bramnick and did not speak to their purported client for as long as fifteen
      months. Id. Moreover, their own records suggest that Cartinhour refused to pay his
      bill from their firm, most likely because he never authorized the firm to represent him
      in the first place.



      6
        In 2013, Dr. Slater openly discussed Mr. Cartinhour's schizophrenia with both Mr. Robertson and me via
      telephone. However, when Dr. Slater was asked about Mr. Cartinhour's mental illness during a 2010
      deposition for Robertson I, he said absolutely nothing about schizophrenia. See Transcript of Deposition of
      Stanley Slater (Exhibit 21).
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 10 of 15 PageID #:
                                              1587
            Mr. Kearney later admitted that his firm was paying the bills from Mr. Yuzek's
    firm, although Mr. Kearney claimed that he was using money from a trust account
    that belonged to Mr. Cartinhour. Even so, it appears that Mr. Kearney was taking
    money from his incapacitated client to advance his own interests. The bottom line is
    that Mr. Yuzek and Ms. O'Donnell were retained and paid by – and took their orders
    from – Mr. Kearney's firm, even though they knew that Mr. Kearney, et al. had gross
    conflicts of interest with Mr. Cartinhour. In light of the evidence that all of the
    attorneys knew that Mr. Cartinhour was legally insane, it appears that Mr. Yuzek and
    Ms. O'Donnell perpetrated a fraud on Judge Swain's court, portraying themselves as
    representing the interests of Mr. Cartinhour when in reality they were hired and paid
    by the Maryland attorneys to represent the interests of the Maryland attorneys.

    BACK TO D.C.

           Meanwhile, back in D.C., Judge Huvelle forged ahead with trial and Mr.
    Cartinhour won a $7 million jury verdict, largely based on his own testimony. Of
    course, the jurors were never told that Cartinhour was a paranoid schizophrenic who
    is pathologically prone to dishonesty, because that information was concealed from
    Mr. Robertson and his attorneys. And even if one believes that the $7 million verdict
    was the right result, my client was nonetheless denied a fair trial because of the fraud,
    perjury, and obstruction of justice.

            On October 28, 2011, Judge Swain transferred the New York case to D.C.,
    where the case was randomly assigned to Judge John Bates. The attorneys
    representing Mr. Kearney, et al. quickly filed a motion to transfer the case from Judge
    Bates to Judge Huvelle or Judge Royce Lamberth. See November 17, 2011 Motion to
    Transfer Assignment of Case (Exhibit 23). In that motion, the attorneys noted that Mr.
    Robertson consented to transferring the case to Judge Lamberth, but he objected to
    transferring the case to Judge Huvelle. Id. According to Local Rule 7(b), I had 14
    days to file a written response explaining why Mr. Robertson objected to transferring
    the case to Judge Huvelle.

            The transfer motion was supposed to go to the local calendars committee,
    which was chaired by none other than Judge Huvelle. On the sixth day, i.e., before I
    had an opportunity to file the written response, Judge Huvelle used her position as
    chairwoman to assign the case to herself, see November 23, 2011 Reassignment of
    Civil Case (Exhibit 24), and she did so in violation of the local rules. It does not
    appear that the matter was presented to the full committee, and the committee
    certainly was not made aware of Judge Huvelle's conflicts of interest, e.g., the fact
    that Robertson II involved evidence that she misprisioned felonies in Robertson I.
    See, e.g., Suntrust Mortg., Inc. v. Busby, 2009 WL 4801347, *3 (W.D.N.C. 2009)
    (citing 18 U.S.C. § 4). In other words, Judge Huvelle apparently did not tell the
    committee that she was assigning herself to a case that implicated her in a crime.

            On February 24, 2012, I filed a motion to disqualify Judge Huvelle from
    Robertson II, and the motion included documentary evidence of her conflicts of
    interest and judicial misconduct. See Plaintiff's Motion to Recuse Pursuant to 28
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 11 of 15 PageID #:
                                              1588
    U.S.C § 455, with internal exhibits (Exhibit 25). Not surprisingly, Judge Huvelle
    refused to disqualify herself, then dismissed Robertson II with prejudice. Mr.
    Kearney and Mr. Bramnick then entered appearances, purportedly on behalf of Mr.
    Cartinhour, and filed a motion for sanctions against me, asking Judge Huvelle to
    order me to pay all of the bills from Mr. Yuzek's and Ms. O'Donnell's firm.

           I demanded a copy of the firm's billing records as well as proof that Mr.
    Cartinhour had actually hired them or authorized them to represent him, but the
    lawyers only provided redacted billing records. I showed Judge Huvelle that the law
    required them to produce unredacted billing records and, to her credit, Judge Huvelle
    ordered them to produce unredacted billing records. See Dean Yuzek and Cherish
    O'Donnell Billing Records (Exhibit 22). However, she refused to make Mr. Yuzek
    and Ms. O'Donnell produce any proof (e.g., a retainer agreement) that Mr. Cartinhour
    had actually hired them.

           To this day, there is no proof that Mr. Cartinhour authorized Mr. Yuzek and
    Ms. O'Donnell to represent him, or that he even knew about what they were
    purporting to do on his behalf. In fact, all of the evidence available thus far shows that
    Mr. Kearney's law firm hired Mr. Yuzek and Ms. O'Donnell, gave them directions,
    and paid Yuzek and O'Donnell, even though every lawyer involved knew that there
    were serious conflicts of interest between Mr. Cartinhour and his co-defendants, i.e.,
    Mr. Kearney and the other Maryland lawyers. After all, Mr. Kearney had already tried
    to make settlement of Cartinhour's claims contingent on the release of all claims
    against Mr. Kearney. Nonetheless, Judge Huvelle sanctioned me $123,802.17,
    supposedly to reimburse Mr. Cartinhour for attorney fees paid to Mr. Yuzek's firm.

    NEW EVIDENCE

            In 2012, an attorney filed a grievance against me with the State Bar of Texas,
    citing Judge Huvelle's sanctions order, among other things. As strange as it may
    sound, I actually encouraged the state bar to file charges against me, because I wanted
    to serve subpoenas on the attorneys in Maryland (as well as the attorney who filed the
    bar grievance). You can verify this by calling Dirrell Jones, the prosecutor for the
    State Bar of Texas, at 972-383-2908. After the charges were filed in Texas, I filed a
    special proceeding in Maryland and served subpoenas on the Maryland attorneys.
    Among other things, I demanded to see the original version of the affidavit that Mr.
    Cartinhour had repudiated as a forgery.

            Mr. Kearney and his law firm fought fiercely to keep me from seeing the
    original affidavit. Nonetheless, on December 19, 2013, Judge Michael D. Mason of
    the Circuit Court of Montgomery County ordered Mr. Kearney's law firm to produce
    the original copy of the affidavit for my inspection. On Christmas Eve, Mr. Kearney
    filed a document in the Montgomery Circuit Court admitting that the original affidavit
    could not be produced, but he claimed that the original really did exist at one time.
    See December 24, 2013 Line (Exhibit 26). However, Mr. Kearney and all of his
    colleagues consistently refused to make that statement under oath, despite my
    repeated requests.
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 12 of 15 PageID #:
                                    1589

            At one point, Mr. Kearney even implied that I was to blame for his inability to
    produce the original affidavit, suggesting that I should have asked to see it sooner. In
    reality, I had sent a spoliation letter within six months of Mr. Cartinhour's testimony,
    demanding the preservation of evidence. See September 2, 2010 Letter from Ty
    Clevenger to Alvin Frederick (Exhibit 27). Regardless, the rules of the federal court
    obligated Mr. Kearney to preserve the original copy of the affidavit. Moreover, it
    should be obvious to any attorney that he had better preserve the original document
    when his own client implicates him in electronically filing a forgery. Finally, and
    most importantly, the affidavit looks like a forgery, even to a layperson: notice how
    the signature appears on a separate page from the body of the affidavit (even though
    there was plenty of room for the signature line). See Exhibit 26. It looks as if
    someone electronically cut and pasted Mr. Cartinhour's signature, just as Mr.
    Cartinhour himself had testified.

            As part of the Maryland proceeding, I also obtained records indicating that
    Judge Huvelle had exchanged messages with Mr. Kearney and Mr. Cartinhour via a
    third party. Ironically, they had exchanged messages about whether Mr. Cartinhour
    would allow someone to co-sign his checks in lieu of appointing a guardian. See
    February 27, 2014 Motion to Compel Responses to Interrogatories, along with
    internal exhibits (Exhibit 28) and February 27, 2014 Motion to Compel Stanley L.
    Slater to Testify and Produce Documents, along with internal exhibits (Exhibit 29).7
    This, of course, caused me to wonder how much she knew about Mr. Cartinhour's
    mental illness, and where she got her information. At a hearing on June 25, 2014,
    after the e-mails came to light, Mr. Kearney downplayed the ex parte
    communications, but he admitted that “it probably should not have happened.” 8
    Another e-mail revealed that Judge Huvelle was aware of the payment arrangements
    between Mr. Cartinhour and the Maryland attorneys, see June 16, 2011 E-mail from
    Judge Huelle to Philip O'Donoghue (Exhibit 31), yet none of that information had
    been discussed in open court. If Dr. Slater communicated directly with Judge
    Huvelle, that means she communicated ex parte at least three times,9 although I
    suspect there were other instances that have not yet been disclosed. 10

    7
      Judge Huvelle asked Maryland attorneys Philip O'Donoghue and Rob Grant to evaluate whether Mr.
    Cartinhour might need a guardian. They found no need for a guardian, but Mr. Grant testified that no one
    ever told him about Mr. Cartinhour's schizophrenia. See Transcript of September 26, 2013 Deposition of
    Rob Grant (Exhibit 30), p. 10. If Dr. Slater informed Judge Huvelle about Mr. Cartinhour's schizophrenia,
    as Dr. Slater suggested, then you would think that she would have shared that information with Mr.
    O'Donoghue and Mr. Grant. Frankly, I am not sure what to believe.
    8
      I am awaiting a copy of the transcript of this hearing, and I will be glad to provide you with a copy after I
    receive it.
    9
      I have serious doubts about Dr. Slater's credibility. During a deposition for Robertson I, he failed to
    disclose the schizophrenia, even when he was asked questions that were pertinent to Mr. Cartinhour's
    schizophrenia. See Transcript of Deposition of Stanley Slater (Exhibit 21). And his own testimony
    contradicts his subsequent statements to Mr. Robertson and to me. Moreover, if Mr. Cartinhour's medical
    records were first sent to Mr. Cartinhour's attorneys instead of Mr. Griffin, that means Dr. Slater violated
    the plain terms of the subpoena, which required him to send the records to Mr. Griffin. Taken together, it
    appears that Dr. Slater was a willing participant in the scheme to conceal Mr. Cartinhour's mental illness.
    While I do not doubt that Dr. Slater thought he was doing a good deed for his client, his good intentions
    would not excuse perjury or obstruction of justice.
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 13 of 15 PageID #:
                                             1590
            I asked the Maryland court for permission to depose Mr. Kearney, et al. about
    who scanned the affidavit, who witnessed its signing, who last saw the original, etc.,
    but my request was denied. Nonetheless, Mr. Jones ended up dismissing all state bar
    charges that were based on Judge Huvelle's accusations against me. I obviously
    cannot speak for Mr. Jones, but I encourage you to speak with him yourselves. I
    believe he would tell you that he was very skeptical of my claims in the beginning,
    but in time he changed his mind.

           As I was finalizing this letter, I obtained copies of billing records suggesting
    that Mr. Bramnick had intercepted psychiatric records that were supposed to be
    produced directly to Mr. Griffin in response to a subpoena from the Robertson I court.
    According to Mr. Bramnick's billing records, he reviewed Mr. Cartinhour's
    psychiatric records on the day before they were sent to Mr. Griffin. See Bramnick /
    Kearney Billing Records (Exhibit 32). According to FedEx records, the psychiatric
    file was then sent from a dropbox near Mr. Bramnick's office, which is not near the
    psychiatrist's office. See FedEx Records (Exhibit 33).

           The psychiatric records produced to Mr. Griffin did not contain any reference
    to Mr. Cartinhour's schizophrenia, much less the fact that Mr. Cartinhour had been
    hospitalized for years at a time.11 See Declaration of Ed Griffin (Exhibit 34) and its
    internal exhibits. When Mr. Robertson later compared those records to a more
    complete version, he realized that the first version had apparently been altered to
    remove all references to schizophrenia and hospitalization. In other words, it looks
    like Mr. Bramnick directed the psychiatrist to produce the records to him rather than
    Mr. Griffin, then Mr. Bramnick tampered with the evidence before sending it via
    FedEx to Mr. Griffin.

            The most damning evidence in the billing records, however, may be the billing
    entries regarding the allegedly fabricated affidavit. Those records indicate that the
    attorneys met with Mr. Cartinhour shortly before the affidavit was drafted, but they
    did not meet with him again until after the affidavit was filed. In other words, it
    appears that Mr. Cartinhour never came by their office to sign the purported affidavit,
    which would tend to support his testimony that someone used “some sort of
    technology” to put his signature on the affidavit.

          Around the same time, in response to a misconduct complaint, Mr. Bramnick
    and Mr. Selzer wrote the following excerpt to the State Bar of Florida:


    10
       Judge Huvelle always seemed to be aware of things that were not disclosed in court nor in the record.
    During one hearing, for example, she stated that she did not want Mr. Robertson running away to Brazil.
    Perhaps she was just alluding to Brazil's commonly-known non-extradition policy, but Mr. Robertson had
    recently booked a flight to visit Glen Freiberger, a Stanford classmate who lives in Brazil (they visit one
    another regularly). Around the same time, Judge Huvelle had conducted her own extrajudicial
    investigation into Mr. Robertson's finances, put her findings into an exhibit, then accepted it as evidence
    against Mr. Robertson (her exhibit was later proven wrong). In short, she always wanted to be the
    investigator and the prosecutor as well as the judge.
    11
        The first version did contain a diagnosis code that turned out to be the code for schizophrenia, but the
    string of numbers is meaningless to the average layperson.
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 14 of 15 PageID #:
                                             1591
           Cartinhour is an 82-year-old man in poor health which requires him to take a
           variety of medications on a regular basis. He suffers from heart related
           problems, esophogeal spasms, hypothermia, anxiety and a number of other
           physical and social conditions. He lives alone in a studio apartment in
           Rockville, Maryland.

    July 28, 2010 Letter from Michael Bramnick and Robert Selzer to Theodore
    Littlewood (Exhibit 35). As usual, they portrayed Mr. Cartinhour as someone who
    was in poor health and easily manipulated, but they withheld the fact that he suffered
    from chronic schizophrenia, id., even though they would have known about the
    schizophrenia at the time they sent the letter. See Exhibit 32.

            Similarly, Mr. Kearney would have known about the schizophrenia at the time
    of Mr. Cartinhour's January 31, 2011 deposition (Exhibit 5), yet Mr. Kearney did
    nothing to correct Mr. Cartinhour's false testimony, even though the professional rules
    obligated him to take corrective action. According to the transcript of a February 24,
    2011 hearing, Mr. Kearney told Judge Huvelle that he had spoken twice with Mr.
    Cartinhour's psychiatrist (which would seem to comport with Dr. Slater's statement
    that he told “the attorneys” about Mr. Cartinhour's schizophrenia), yet Mr. Kearney
    did not disclose the schizophrenia at the hearing, even though Judge Huvelle was
    questioning whether Mr. Cartinhour was competent to manage his own money. See
    Excerpt of February 24, 2011 Hearing Transcript (Exhibit 36).

           On April 26, 2011, Mr. Kearney filed a motion informing the Court that he
    had again spoken with Dr. Slater:

           The undersigned has spoken at length with Cartinhour on the subject of the
           Court’s concerns and has spoken to his psychiatrist, Dr. Stanley Slater. Having
           conducted an investigation, the undersigned is not able to advocate that
           Cartinhour lacks capacity to make his own financial decisions. The
           undersigned is aware of no fact that would indicate that Cartinhour would
           squander or give away any recovery in this case, including the money
           currently held in the Registry of the Court.

    See Memorandum in Support of Motion for Order Releasing Funds from the Registry
    of the Court (Exhibit 37). This contradicts Dr. Slater's claim that he told Mr. Kearney
    that Mr. Cartinhour's schizophrenia could impair his ability to make financial
    decisions. Finally, when Mr. Kearney was questioned under oath about Mr.
    Cartinhour's mental illness at an April 10, 2013 hearing in California, he acted as if he
    was unaware of the schizophrenia. See April 10, 2013 Hearing Transcript Excerpt,
    pp. 172-183 (Exhibit 38). Note in particular the evasive answers that Mr. Kearney
    gave on pages 174-175. Either way, Mr. Kearney was clearly made aware of the
    schizophrenia during that hearing, yet he made no attempt thereafter to correct the
    false testimony or the fraud on the court as required by D.C. Rule of Professional
    Conduct 3.3.
Case 4:19-cv-00180-ALM-KPJ Document 87-1 Filed 07/23/19 Page 15 of 15 PageID #:
                                               1592
            I have previously warned the New York and Maryland attorneys that,
    regardless of the exact date when they learned about Mr. Cartinhour's schizophrenia,
    they all have an ongoing duty to disclose any frauds on the court perpetrated by their
    colleagues or their purported client. See April 7, 2014 Letter from Ty Clevenger to
    Dean Yuzek (Exhibit 39) and December 8, 2014 Letter from Ty Clevenger to Jeffrey
    Bloom (Exhibit 40). I would particularly direct your attention to my December 8,
    2014 letter, which explained that all of these attorneys have a legal obligation to
    disclose any frauds related to Mr. Cartinhour's mental illness. Id. Thus far they have
    all remained silent.

            I should also note some circumstantial evidence that Judge Huvelle intervened
    with the U.S. District Court for the District of Columbia Grievance Committee in
    order to block an investigation of the Maryland attorneys. I filed the grievance
    against Mr. Bramnick, Mr. Kearney, and Mr. Selzer in 2010 based on Mr.
    Cartinhour's allegation that the affidavit had been forged, as well as the evidence that
    the attorneys tried to conceal the identity of the adverse witness, Mr. Ash. Mr.
    Robertson spoke with a deputy clerk about my grievance, and the clerk said that the
    committee would need to speak with Judge Huvelle since the grievance related to a
    case that was pending in her court. Shortly thereafter the grievance was dismissed,
    apparently without any investigation by the committee. See December 10, 2010 Letter
    from Grievance Committee to Ty Clevenger (Exhibit 41). Given Judge Huvelle's
    tendency to act ex parte, I have to wonder whether she intervened with the grievance
    committee.

            There are other “red flags” too numerous to mention here, e.g., the fact that
    Judge Huvelle falsely accused me of filing a bankruptcy case for an improper
    purpose, then refused to correct her order after I pointed out that another attorney had
    filed the bankruptcy case against my client. I hope to gather more evidence after the
    civil case is filed against Mr. Kearney, et al., but time is not on my side. The
    limitations period for criminal prosecution will soon expire for some of the incidents
    that I described above.

            There is another reason why I am requesting the involvement of your
    respective offices. In 2010, I reported my concerns to the U.S. Attorney's Office in
    D.C., which forwarded the matter to the U.S. Attorney's Office in Maryland, where
    the case was closed (apparently without any investigation). The evidence was not as
    well developed at the time, but frankly I doubt the USAOs wanted to initiate an
    investigation when a local district judge had shown such a strong interest in
    protecting the perpetrators. Regardless of whether Judge Huvelle has done anything
    worthy of prosecution, I am quite sure that the attorneys have committed serious
    crimes, and I remain concerned that Judge Huvelle will try to protect them lest her
    role be further exposed. On the other hand, if the attorneys were facing criminal
    charges, they might very well give up what they know about Judge Huvelle in
    exchange for leniency.
